       Case 4:20-cr-06002-SAB      ECF No. 95   filed 04/14/20   PageID.341 Page 1 of 2




1
2
3
4                            UNITED STATES DISTRICT COURT
5                       EASTERN DISTRICT OF WASHINGTON
6
7    UNITED STATES OF AMERICA,                       No. 4:20-CR-6002-SAB-2
8                       Plaintiff,
9    vs.                                             ACKNOWLEDGMENT OF NOTICE
                                                     OF RIGHTS - INDICTMENT
10    ANGELICA VIVIANA SANCHEZ,
11                       Defendant.
12         The undersigned defendant does hereby acknowledge: I appeared on this date
13   and was advised as follows:
14
           1. Of the charge or charges placed against me, and I acknowledge receipt of
15            a copy of the:
16                      □    Indictment
17                      □x   First/Second/Third/Fourth Superseding Indictment
18
           2. Of the maximum penalty provided by law;
19
20         3. My right to remain silent at all times and if I make a statement it can be
              used against me;
21
22         4. My right to retain my own counsel; and if I am without funds, to have
23            counsel appointed to represent me in this matter;

24         5. My right to a jury trial before a United States District Judge, to be
25            confronted by the United States’ witnesses and to have witnesses attend
              on my behalf;
26
27         6. My right to a detention hearing, if I am in custody;
28

     ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1
      Case 4:20-cr-06002-SAB   ECF No. 95    filed 04/14/20   PageID.342 Page 2 of 2




1         7. My right, if I am not a United States citizen, to request a Government
             attorney or law enforcement official notify my country’s consulate of my
2            arrest or detention.
3
4
     _______________________________                  04/08/2020
                                                Date: __________________________
5    Interpreter Signature
6
7    SHARON YEDIDIA                             /s Douglas E. McKinley, Jr.*
     _______________________________            ______________________________
8    Interpreter Printed Name                   Defendant Signature
9
                                                ANGELICA VIVIANA SANCHEZ,
                                                ______________________________
10                                              Defendant Printed Name
11
12       * I hereby certify that on April 8, 2020 I explained the forgoing Notice of
         Rights with my client telephonically and with the assistance of Sharon
13
         Yedidia, a Spanish interpreter certified by the State of Washington. I
14       asked my client if she understood the rights we had read to her on the
15       telephone and she answered that she did. I further asked if she would
         consent to having me electronically sign the form on her behalf in light of
16       the Coronavirus pandemic and she responded that she gave me her
17       consent.
18
         /s Douglas E. McKinley, Jr. WSBA # 20806 April 8, 2020
19
20
21
22
23
24
25
26
27
28

     ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2
